El Juez Asociado Señor Aldrey,
emitió la opiuión del tribunal.
Interpuesta apelación contra sentencia de la Corte de Distrito de Ponce dictada al conocer en apelación contra una resolución del Alcalde de Ooamo, éste solicitó varias pró-rrogas para preparar la transcripción de los autos para su apelación. Vigente una de esas prórrogas fué desestimada esa apelación por este tribunal y entonces el apelante no solicitó nuevas prórrogas.
Antes de ser desestimada esa apelación libramos un auto de eertiorari para revisar la orden de la corte inferior que ordenó el cumplimiento de su sentencia a pesar de la apela-ción que había sido interpuesta y reclamamos los autos originales en que se había dictado.
*603Al desestimar la apelación contra la sentencia en 31 de mayo último por entender que no existía el derecho de apelación en ese procedimiento anulamos también el auto de certiorari que habíamos expedido.
El apelante solicitó en 10 de junio que reconsideráramos esas dos resoluciones y accedimos a su petición en 31 de julio dejándola sin efecto, por lo que está ahora pendiente ante nosotros la apelación contra la sentencia y el auto de cer-tiorari, en cuyo estado se ha solicitado otra vez la desestima-ción de la apelación por el fundamento de no haber sido presen-tada en este tribunal la transcripción de los autos en el tiempo fijado por la ley. Antes de ser vista esta moción nos pidió el apelante que le concediéramos un nuevo término para presentar la transcripción de los autos alegando esos hechos y que por haber sido desestimada su apelación no solicitó otras prórrogas, pero que habiendo sido restablecida; usá-ramos de nuestra discreción para concederle el nuevo término que interesa; siendo otras de sus razones que los autos originales estaban en esta corte por virtud del auto de certiorari que libramos, de que hemos hecho mención.
El día en que fué presentada esa moción estaban en este tribunal los autos originales en que la apelación fué inter-puesta y el mismo día, 31 de octubre último, nuestro secre-tario los devolvió a la Corte de Distrito de Ponce a; solicitud del apelado. Nosotros concedimos el nuevo término intere-sado sin perjuicio de la moción de desestimación pendiente, cuya vista tuvo lugar el 8 del presente mes. En ese mismo día el apelante presentó en este tribunal su transcripción para la apelación.
En vista de los hechos expuestos, de que habiendo sido desestimada la apelación holgaba que el apelante pidiera nuevas prórrogas para tramitarla, y que si bien es cierto que debió solicitar de nosotros el nuevo término al ser resta-blecida su apelación en 31 de julio y que no haberlo hecho así no está justificado porque este tribunal comenzara sus vacaciones tres días después,' sin embargo, las circunstancias *604en este caso son de tal naturaleza, teniendo en cuenta también que los autos originales estuvieron aquí basta el 31 de octu-bre y que la transcripción de la apelación ba sido presentada el día que fue oída la moción de desestimación, dentro del nuevo término que concedimos al apelante, que no creemos que debemos desestimar la apelación por el motivo alegrado, por lo que debe declararse sin lugar la moción del apelado.